DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 03 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-16, 21-24 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes performing a plasma treatment on portions of a spacer, wherein the plasma treatment causes a material composition of the portions of the spacer to change from a first material composition to a second material composition, and etching 
Claims 11-16 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes performing a plasma treatment on at least a portion of a first spacer of a plurality of spacers, and then performing an etch process to remove the portion of the first spacer and a portion of a dummy dielectric layer, wherein after the etch process is completed a top opening TSMP2018o999USooPage 3 of 6of a gate cavity has been widened; and
Claims 21-24 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes TSMP2018o999USooPage 4 of 6removing a dummy gate to expose a sidewall of a spacer, performing a treatment on the spacer to form a treated portion of the spacer, wherein remaining portions of the spacer form an untreated portion of the spacer, and wherein the treated portion of the spacer has a higher oxygen content than the untreated portion of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws